IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-80,855-01



EX PARTE ADRIAN V. BARRERA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS

CAUSE NO. W07-30801-P(A) IN THE 203RD DISTRICT COURT

FROM DALLAS COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of sexual assault
and sentenced to ten years' imprisonment.  The Fifth Court of Appeals affirmed his conviction. 
Barrera v. State, No. 05-12-00715-CR (Tex. App.--Dallas 2013, no pet.).  
	Applicant contends that he was not timely advised of his right to file a petition for
discretionary review.  The trial court entered findings of fact and conclusions of law and
recommended that we grant Applicant an out-of-time petition for discretionary review.  Ex parte
Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Fifth Court of Appeals in case number 05-12-00715-CR that affirmed his conviction in cause number F-0730801-P from the 203rd District Court of
Dallas County.  Applicant shall file his petition for discretionary review with this Court within 30
days of the date on which this Court's mandate issues.

Delivered: February 26, 2014
Do not publish